Grant, J.
(after stating the facts). The defenses are that complainant can claim no lien against the property, (1) because Mr. Latourette, without notice of complainant’s rights, settled the balance due to Young under the order of the bankruptcy court; (2) that the complainant was not entitled, under his assignment, to a lien for services performed by him after Mr. Young was adjudicated a bankrupt, but should be limited to what was due at that time.
Mr. Young, after his assignment, could not affect complainant’s rights by any statement he might make in his petition to be declared a bankrupt, unless such statement were ratified by the complainant. The assignment is conceded to be valid, and the proceedings to enforce the lien regular. Complainant neither did nor said anything to now estop him from asserting his rights under the assignment. He had no notice or knowledge of the proposed settlement in the bankruptcy court. Under the assignment, complainant had the right to proceed, by suit or otherwise, to collect, had a lien upon the amount recovered for his services, and was entitled to deduct the same from the amount collected. The sole effect of the bankruptcy proceedings was to change the payee of the surplus. They did not affect the legal rights or interest of complainant in or to the subject-matter of the assignment. Any balance which would become due after paying the claims secured, and complainant for his services, became payable .to the trustee in bankruptcy, instead of Mr. Young.
Decree is affirmed.
Moore, Carpenter, and Montgomery, JJ., concurred. Hooker, C. J., took no part in the decision.